TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00105-CR



                                   Jerome Lomax, Appellant


                                                v.


                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 56523, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jerome Lomax pleaded guilty to possessing more than four grams of

cocaine with intent to deliver. See Tex. Health & Safety Code Ann. § 481.112(a), (d) (West 2003).

The court sentenced him to thirty years in prison.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right to

examine the appellate record and to file a pro se brief.

               Appellant filed a pro se brief asserting four points of error. Appellant contends his

trial counsel was ineffective because he did not adequately investigate the facts of the case, did not

call favorable witnesses, and did not introduce exculpatory evidence. He asserts that his guilty plea

was involuntary because his attorney promised him that he would receive probation. And he claims

that the evidence against him was seized during an unlawful search. Each of these contentions is

based on factual assertions that are not supported by the record before us.

               Appellant’s final pro se point is that he was guilty of only a third-degree felony

because he possessed only 1.5 grams of pure cocaine. He asserts that the remaining weight of the

substance was attributable to byproducts of the manufacturing process and should not have been

considered. The opinions on which appellant relies were decided before the legislature defined

adulterants and dilutants. See Tex. Health & Safety Code Ann. § 481.002(49) (West Supp. 2004-05).

Under this definition, any material that increases the bulk or quantity of the controlled substance is

an adulterant or dilutant. See Williams v. State, 936 S.W.2d 399, 405 (Tex. App.—Fort Worth 1996,

pet. ref’d).

               We have reviewed the record, counsel’s brief, and the pro se brief. We find nothing

in the record that might arguably support the appeal. Counsel’s motion to withdraw is granted.



                                                  2
              The judgment of conviction is affirmed.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: August 17, 2005

Do Not Publish




                                               3